Citation Nr: 1047472	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his hypertension is related to service, 
or in the alternative, due to his service-connected diabetes.  
Additional development is required to include notice and an 
examination.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, including 
hypertension, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  38 C.F.R. § 3.310; Allen, 7 
Vet. App. at 439.

The Veteran's service treatment records, including his June 1968 
induction physical examination and March 1972 separation physical 
examination are negative for complaints, treatment, or a 
diagnosis of hypertension.

Post-service private and VA outpatient treatment records 
demonstrate multiple diagnoses of hypertension from October 1987 
to February 2008. 

The Veteran underwent a VA examination in April 2008 during which 
the examiner noted that the Veteran was diagnosed with diabetes 
in approximately 2000, the onset of his hypertension was in 1973.  
The examiner indicated that the hypertension is not secondary to 
his service-connected diabetes.  The examination is inadequate 
because the examiner did not include any rationale, address the 
issue of whether the Veteran's hypertension has been aggravated 
(i.e. permanently worsened) by his service-connected diabetes 
mellitus; regardless of whether the hypertension preceded the 
diagnosis of diabetes mellitus or address whether the 
hypertension is directly related to service.  Thus, another VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4); See Allen, 7, 
Vet. App. at 439; Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).    

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
notice on the Veteran's claim of entitlement 
to service connection for hypertension.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of his 
hypertension disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should conduct a 
thorough examination and provide a diagnosis 
for any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following questions:

(i)  Is it at least as likely as not that 
any currently demonstrated hypertension 
condition is the result of active service or 
any incident therein or, in the alternative, 
had its onset in service?

(ii)  If the answer to (i) is no, is it at 
least as likely as not that the Veteran's 
hypertension disorder has been aggravated 
(worsened) by the service-connected diabetes 
mellitus?  If the Veteran's hypertension 
disorder is aggravated by his service-
connected diabetes mellitus, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
hypertension disorder before the onset of 
aggravation. 

A complete rationale should be provided for 
any opinion expressed.

3.  When the development requested above has 
been completed, readjudicate the issue on 
appeal.  If the decision remains adverse, 
issue a supplemental statement of the case to 
the Veteran and his representative and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


